Case 1:19-cv-00518-RP Document 37 Filed 09/13/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

TEE & GEE GROUP, LLC;
CORECARE MANAGEMENT; and
PRIME HEALTH SERVICES, INC.;

AUSTIN DIVISION
SERVICE LLOYDS INSURANCE §
COMPANY, §
§
Plaintiff, §
§
v. § 1:19-CV-518-RP
§
NORTH AMERICAN RISK SERVICES, §
INC. §
§
Defendant/Third Party Plaintiff §
§
v. §
§
§
§
§
§
§

Third Party Defendants

NOTICE CONCERNING REFERENCE TO
UNITED STATES MAGISTRATE JUDGE

In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure
73, and the Local Rules of the United States District Court for the Western District of Texas, the
following party Service Lloyds Insurance Company through counsel Anthony Icenogle
____ consents to having a United States Magistrate Judge preside over the trial of this case.
__X_ declines to consent to trial before a United States Magistrate Judge.
Respectfully submitted,
/s/ Anthony Icenogle
Attorney for:

Service Lloyds Insurance Company

 
